Case 3:19-cv-01323-TJC-MCR Document 56 Filed 08/28/20 Page 1 of 2 PageID 1882




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                          JACKSONVILLE DIVISION


    TINA JAECKLE,

          Plaintiff,

    v.                                           Case No. 3:19-cv-1323-J-32MCR

    FLAGLER COLLEGE, INC.,

          Defendant.



                                      ORDER

          This case is before the Court on Defendant Flagler College’s Unopposed

    Motion for Clarification (Doc. 55) of the Court’s Order entered on August 25,

    2020 (Doc. 53), which granted Flagler’s Motion to Strike or Alternatively, to

    Dismiss Plaintiff’s Claim for Punitive Damages (Doc. 38). The Court struck

    Jaeckle’s prayer for punitive damages in Count II of her Second Amended

    Complaint (SAC). (Doc. 53 at 6). Flagler seeks clarification as to whether

    Jaeckle’s factual allegations related to punitive damages should be stricken

    from the SAC as well. (Doc. 55 at 2).

          It was previously unclear whether Flagler and Jaeckle agreed as to which

    allegations pertained only to punitive damages. The Motion for Clarification
Case 3:19-cv-01323-TJC-MCR Document 56 Filed 08/28/20 Page 2 of 2 PageID 1883




    (Doc. 55) resolves that issue, as Flagler’s request to strike paragraphs 56-63 and

    paragraphs 65-81 is now unopposed.

            Accordingly, it is hereby

            ORDERED:

            1.    Defendant’s Unopposed Motion for Clarification (Doc. 55) is

    GRANTED. Paragraphs 56-63 and 65-81 of the Second Amended Complaint

    (Doc. 37) are stricken. Flagler need not respond to those allegations in its

    answer, which should still be filed no later than September 17, 2020.

            DONE AND ORDERED in Jacksonville, Florida the 28th day of August,

    2020.




                                                     TIMOTHY J. CORRIGAN
                                                     United States District Judge

    tnm
    Copies:

    Counsel of record




                                            2
